Citation Nr: 0917569	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  99-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 1989.  He has additional unconfirmed periods of 
Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to the 
benefit currently sought on appeal.  The Veteran perfected a 
timely appeal, and the claim was remanded by the Board in 
November 2003 and May 2006 for further development and 
readjudication.  During the course of the appeal, the Veteran 
moved to within the jurisdiction of the Los Angeles, 
California RO.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Los Angeles in May 2003 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  Through 
his representative, the Veteran also submitted additional 
evidence in February 2008, with a waiver of RO consideration 
of that evidence.


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
Veteran's sensorineural hearing loss of the left ear is 
related to his in-service noise exposure as a Field Artillery 
Officer.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, sensorineural 
hearing loss of the left ear was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008).  As will be discussed below, 
service connection for hearing loss of the left ear is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
Veteran upon a full grant of the benefit sought on appeal.  

Service Connection

The Veteran seeks service connection for hearing loss of the 
left ear, which he contends is the result of in-service 
exposure to extreme levels of noise as a Field Artillery 
Officer.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The medical evidence of record demonstrates that the Veteran 
carries a current diagnosis of mild sensorineural hearing 
loss in the left ear.  See VA examination, March 2004.  
Additionally, his DD Form 214, Certificate of Release or 
Discharge, confirms that for his five years of active duty, 
his military occupational specialty (MOS) was that of Field 
Artillery Officer, which is consistent with noise exposure.  
Furthermore, the Veteran testified credibly in his hearing 
before the undersigned that his MOS put him in situations 
where he was exposed to loud and prolonged explosions and 
other artillery noises.  Thus, there is evidence of in-
service noise exposure.  The question that remains, 
therefore, is whether there is medical evidence of a nexus 
between his current left ear hearing loss and that in-service 
exposure.  To that end, a brief discussion of the underlying 
facts in this case is instructive.

The Veteran did not present with complaints of hearing loss 
in service.  His June 1984 induction examination revealed 
audiometric results in the normal range, and subsequent 
testing in May 1985 and September 1988 revealed similar 
results.  Prior to separating in September 1989, he opted not 
to undergo a separation examination.  However, records 
obtained relative to his Army Reserve service show that he 
reported to a periodic examination in September 1990, within 
one year of separating from active duty.  His audiometric 
results at that time demonstrated rather significant hearing 
loss, with readings in the 60 to 70 decibel range at three of 
the relevant frequencies.  The character of the hearing loss, 
whether sensorineural or conductive, was not noted.  An 
October 1991 Reserve exam, however, revealed that audiometric 
testing results returned to the normal range.  The Veteran's 
first medical diagnosis of sensorineural hearing loss was 
rendered by private audiologist in December 2003.  

In March 2004, the Veteran underwent a VA audio examination, 
during the course of which the audiologist reviewed his noise 
exposure history both during and after service.  He noted 
that the Veteran had been in an artillery unit while on 
active duty, and that presently he was in sales with minimal 
noise exposure.  The audiologist also specifically laid out 
the in-service audiometric results.  Based upon his 
examination of the Veteran and his review of the record, he 
opined that although hearing loss was noted in September 
1990, it had resolved by the time of the October 1991 
testing.  Therefore, he found it unlikely that the present 
sensorineural hearing loss was due to his military noise 
exposure.  

Subsequently, the Veteran underwent a private audiology 
examination in June 2005, which confirmed the diagnosis of 
mild sensorineural hearing loss in his left ear.  While it is 
not clear whether the private audiologist had access to the 
entire claims file, his report shows that he had reviewed the 
Veteran's pertinent service and post-service noise exposure 
history, as both are accurately noted.  He found the 
audiometric configuration of the Veteran's left ear to be 
consistent with a medical diagnosis of acoustic trauma, and 
further that based on the Veteran's service records, there 
was little doubt that his exposure to loud noise resulted in 
his hearing impairment. 

It appears that the agency of original jurisdiction 
discounted the June 2005 opinion solely because the claims 
file was not available to the private audiologist.  Critical 
pieces of information from a claimant's medical history can 
lend credence to the opinion of the medical expert who 
considers them and detract from the medical opinions of 
experts who do not.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  However, it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.  Id.  The 
Board must be able to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion.  Id.  In this case, it is 
evident from the private examiner's report that he had 
knowledge of the critical information contained in the claims 
file in making his determination.  Particularly, he discussed 
the Veteran's noise exposure in service and after, and his 
current medical status with regard to the left ear.  Thus, 
the opinion cannot be discounted due to the lack of access to 
the entire claims file. 

Upon review, both opinions were offered by competent medical 
professionals who had access to the pertinent facts at issue 
in this case.  Likewise, both professionals offered opinions 
on the basis of those facts, as well as an examination of the 
Veteran's left ear and his hearing acuity.  Each offered a 
rationale for the opinion.  Therefore, they are both found to 
be credible and probative on the issue of whether a nexus 
exists between the Veteran's current left ear hearing loss 
and his service.  Applying the relevant law and regulations 
to the facts in this case, the Board regards the opinions of 
the two examiners as sufficient to place the evidence in 
relative equipoise on the nexus issue.  Under the 
circumstances, where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
is given to the Veteran.  38 C.F.R. § 3.102 (2008).  The 
Veteran's hearing loss of the left ear was incurred in 
service. 

 


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for sensorineural hearing 
loss of the left ear is granted.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


